 

EXHIBIT 10.61

Wells Fargo Loan No.: 33-0911464

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) made as of the 10th
day of June, 2011, by ALEXANDER’S OF KINGS, LLC, KINGS PARKING, LLC, AND
ALEXANDER’S KINGS PLAZA, LLC, each having an office at c/o Alexander’s Inc., 210
Route 4 East, Paramus, New Jersey 07652 (individually or collectively (as the
context may require) herein referred to as “Borrower”), and ALEXANDER’S, INC., a
Delaware corporation having an office at 210 Route 4 East, Paramus, New Jersey
07652 (“Guarantor”; Borrower and Guarantor are individually and/or collectively
(as the context may require) referred to herein as “Indemnitor”), to WELLS FARGO
BANK, NATIONAL ASSOCIATION, having an address at Wells Fargo Center, 1901
Harrison Street, 2nd Floor, Oakland, California 94612, as administrative agent
for the benefit of Lenders (in such capacity, together with its successors
and/or assigns in such capacity, “Administrative Agent”), and other Indemnified
Parties (hereinafter defined).

RECITALS:

A.                Lenders are prepared to make a first mortgage loan to Borrower
(the “Loan”), which Loan is (i) secured by, among other things, that certain
consolidated, amended and restated fee and leasehold mortgage, assignment of
leases and rents and security instrument, dated as of the date hereof (together
with any and all extensions, renewals, substitutions, replacements, amendments,
modifications and/or restatements thereof, the “Security Instrument”), which
grants Administrative Agent, for the benefit of Lenders, a first priority lien
on the property encumbered thereby (collectively, the “Property”); (ii)
evidenced by those certain Promissory Notes from Borrower, dated as of the date
hereof, in the aggregate principal amount of $250,000,000.00 (as each of the
same may hereafter be amended, modified, extended, severed, assigned, renewed or
restated, and including any substitute or replacement notes executed pursuant to
the Loan Agreement, individually and/or collectively (as the context requires),
the “Note”); and (iii) made pursuant to that certain Loan Agreement, dated as of
the date hereof, among Borrower, Lenders and Administrative Agent, as
administrative agent for the benefit of Lenders (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”; the Security Instrument, the Note, the Loan Agreement and any
and all documents or instruments now or hereafter executed in connection with
the Loan are collectively herein referred to as the “Loan Documents”).  All
capitalized terms not defined herein shall have the meaning set forth in the
Loan Agreement.

B.                 Lenders are unwilling to make the Loan unless Indemnitor
agrees to provide the indemnification, representations, warranties, covenants
and other matters described in this Agreement for the benefit of the Indemnified
Parties.

C.                 Indemnitor is entering into this Agreement to induce Lenders
to make the Loan.

 

--------------------------------------------------------------------------------

 

 

 

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
Administrative Agent and Lenders as follows:


1.                  1.         ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES. 
EXCEPT AS OTHERWISE DISCLOSED BY CERTAIN ENVIRONMENTAL REPORTS IN RESPECT OF THE
PROPERTY DELIVERED TO ADMINISTRATIVE AGENT AND LISTED ON SCHEDULE 1  HERETO
(REFERRED TO BELOW AS THE “ENVIRONMENTAL REPORTS”), COPIES OF WHICH HAVE BEEN
PROVIDED TO ADMINISTRATIVE AGENT, IN EACH CASE TO THE BEST OF BORROWER’S
KNOWLEDGE, (A) THERE ARE NO HAZARDOUS SUBSTANCES (DEFINED BELOW) OR UNDERGROUND
STORAGE TANKS IN, ON, OR UNDER THE PROPERTY OR THE POWER PLANT, EXCEPT THOSE
THAT ARE BOTH (I) IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS (DEFINED BELOW) AND
WITH PERMITS ISSUED PURSUANT THERETO AND (II) FULLY DISCLOSED TO ADMINISTRATIVE
AGENT IN WRITING PURSUANT TO THE ENVIRONMENTAL REPORTS; (B) THERE ARE NO PAST,
PRESENT OR THREATENED RELEASES (DEFINED BELOW) OF HAZARDOUS SUBSTANCES IN, ON,
UNDER OR FROM THE PROPERTY OR THE POWER PLANT WHICH HAVE NOT BEEN FULLY
REMEDIATED IN ACCORDANCE WITH ENVIRONMENTAL LAW; (C) THERE IS NO THREAT OF ANY
RELEASE OF HAZARDOUS SUBSTANCES MIGRATING TO THE PROPERTY OR THE POWER PLANT;
(D) THERE IS NO PAST OR PRESENT NON-COMPLIANCE WITH ENVIRONMENTAL LAWS, OR WITH
PERMITS ISSUED PURSUANT THERETO, IN CONNECTION WITH THE PROPERTY OR THE POWER
PLANT WHICH HAS NOT BEEN FULLY REMEDIATED IN ACCORDANCE WITH ENVIRONMENTAL LAW;
(E) INDEMNITOR DOES NOT KNOW OF, AND HAS NOT RECEIVED, ANY WRITTEN NOTICE OR
OTHER COMMUNICATION FROM ANY PERSON (INCLUDING BUT NOT LIMITED TO A GOVERNMENTAL
ENTITY) RELATING TO HAZARDOUS SUBSTANCES OR REMEDIATION (DEFINED BELOW) THEREOF,
OF POSSIBLE LIABILITY OF ANY PERSON PURSUANT TO ANY ENVIRONMENTAL LAW, OR ANY
ACTUAL OR POTENTIAL ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN CONNECTION WITH
ANY OF THE FOREGOING; (F) INDEMNITOR HAS TRUTHFULLY AND FULLY PROVIDED TO
ADMINISTRATIVE AGENT, IN WRITING, SUCH INFORMATION RELATING TO THE CURRENT AND
PAST CONDITIONS IN, ON, UNDER OR FROM THE PROPERTY OR THE POWER PLANT THAT IS
KNOWN TO INDEMNITOR AND THAT IS CONTAINED IN FILES AND RECORDS OF INDEMNITOR,
INCLUDING BUT NOT LIMITED TO REPORTS RELATING TO HAZARDOUS SUBSTANCES IN, ON,
UNDER OR FROM THE PROPERTY OR THE POWER PLANT AND/OR TO THE ENVIRONMENTAL
CONDITION OF THE PROPERTY AS INDEMNITOR, IN ITS BEST JUDGMENT, BELIEVES IS
NECESSARY TO PERMIT ADMINISTRATIVE AGENT TO EVALUATE THE CURRENT ENVIRONMENTAL
CONDITION OF THE PROPERTY OR THE POWER PLANT; AND (G) NEITHER THE PROPERTY NOR
THE POWER PLANT CURRENTLY DISPLAYS CONSPICUOUS EVIDENCE OF THE GROWTH OF
MICROBIAL MATTER.


2.                  ENVIRONMENTAL COVENANTS.  INDEMNITOR COVENANTS AND AGREES
THAT: (A) ALL USES AND OPERATIONS ON OR OF THE PROPERTY, WHETHER BY INDEMNITOR
OR ANY OTHER PERSON THAT IS ENTITLED TO USE OR OCCUPY ANY PORTION OF THE
PROPERTY, SHALL BE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND PERMITS ISSUED
PURSUANT THERETO, EXCEPT WHERE THE FAILURE TO COMPLY WOULD NOT BE REASONABLY
LIKELY TO HAVE, NOR DOES HAVE, A MATERIAL ADVERSE EFFECT; (B) INDEMNITOR SHALL
NOT CAUSE, AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO NOT PERMIT, ANY
RELEASES OF HAZARDOUS SUBSTANCES IN, ON, UNDER OR FROM THE PROPERTY IN A MANNER
THAT VIOLATES ENVIRONMENTAL LAWS; (C) INDEMNITOR SHALL NOT CAUSE OR PERMIT ANY
HAZARDOUS SUBSTANCES IN, ON, OR UNDER THE PROPERTY, EXCEPT THOSE THAT ARE BOTH
(I) IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND WITH PERMITS ISSUED PURSUANT
THERETO AND (II) FULLY DISCLOSED TO ADMINISTRATIVE AGENT IN WRITING;

2

 

--------------------------------------------------------------------------------

 

 

(d) Indemnitor shall keep the Property free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of Indemnitor or any other Person (the “Environmental Liens”); (e)
Indemnitor shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to Paragraph 3 of this Agreement, including
but not limited to providing all relevant information and making knowledgeable
Persons available for interviews upon reasonable notice and at reasonable times;
(f) Indemnitor shall, at its sole cost and expense, perform any environmental
site assessment or other investigation of environmental conditions in connection
with the Property, pursuant to any written request of Administrative Agent that
is based on a reasonable belief that such assessment is warranted by the
environmental condition of the Property (including but not limited to sampling,
testing and analysis of soil, water, air, building materials, and other
materials and substances whether solid, liquid or gas), and share with
Administrative Agent the reports and other results thereof, and Administrative
Agent and the other Indemnified Parties shall be entitled to rely on such
reports and other results thereof; (g) Indemnitor shall, at its sole cost and
expense, (i) comply,  subject to Borrower’s right of contest under Section
4.2(c) of the Loan Agreement, with all Environmental Laws requiring Indemnitor
to effectuate Remediation of any condition (including but not limited to a
Release of a Hazardous Substance) in, on, under or from the Property, (ii)
comply with any directive from any governmental authority having jurisdiction
over the Property requiring any action relating to any environmental condition
in, on, under or originating from the Property, and (iii) take any other
reasonable action necessary or appropriate for protection of human health or the
environment; (h) Indemnitor shall not do and shall use commercially reasonable
efforts not to allow any tenant or other user of the Property to do any act that
materially increases the dangers to human health or the environment, poses an
unreasonable risk of harm to any Person, materially impairs or may materially
impair the value of the Property due to the violation of Environmental Law, is
contrary to any requirement of any insurer, or violates any covenant, condition,
agreement or easement applicable to the Property relating to compliance with
Environmental Laws or the Remediation of any condition in, on or under the
Property; (i) other than those conditions existing and previously disclosed in
the Environmental Reports or otherwise disclosed in writing to Administrative
Agent, Indemnitor shall notify Administrative Agent in writing immediately upon
learning of (A) any presence or Releases or threatened Releases of Hazardous
Substances in, on, under, or from the Property; (B) any non-compliance with any
Environmental Laws related in any way to the Property; (C) any actual or
potential Environmental Lien; (D) any required Remediation of environmental
conditions relating to the Property; and (E) any written notice or other
communication of which any Indemnitor becomes aware from any source whatsoever
(including but not limited to a governmental entity) relating in any way to
Hazardous Substances or Remediation thereof, possible liability of any Person
pursuant to any Environmental Law or any actual or potential administrative or
judicial proceedings in connection with anything referred to in this Agreement;
and (j) Borrower shall complete any current and pending investigations and
remediation in compliance with Environmental Laws and perform the monitoring
required therein or in any governmental directive issued in connection
therewith.  Notwithstanding the foregoing, no Event of Default shall occur under
the Loan in the event that a Tenant violates the foregoing provisions as long as
Indemnitor takes all commercially reasonable actions necessary to effectuate
Remediation of such violation.

3

 

--------------------------------------------------------------------------------

 

 

 


3.                  INDEMNIFIED RIGHTS/COOPERATION AND ACCESS.  IN THE EVENT
ADMINISTRATIVE AGENT AND/OR REQUISITE LENDERS (WHICH MUST INCLUDE ANY LENDER
THEN ACTING AS ADMINISTRATIVE AGENT) HAVE REASON TO BELIEVE THAT A RELEASE OF
HAZARDOUS SUBSTANCES, OR OTHER VIOLATION OF ENVIRONMENTAL LAWS, HAS OCCURRED
THAT DOES NOT, IN THE SOLE JUDGMENT OF ADMINISTRATIVE AGENT AND/OR REQUISITE
LENDERS, AS APPLICABLE, ENDANGER ANY TENANTS OR OTHER OCCUPANTS OF THE PROPERTY
OR THEIR GUESTS OR THE GENERAL PUBLIC OR MATERIALLY AND ADVERSELY AFFECT THE
VALUE OF THE PROPERTY, UPON REASONABLE NOTICE FROM ADMINISTRATIVE AGENT (ON ITS
OWN BEHALF OR ON BEHALF OF REQUISITE LENDERS), INDEMNITOR SHALL, AT INDEMNITOR’S
EXPENSE, PROMPTLY CAUSE AN ENGINEER OR CONSULTANT REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT TO CONDUCT AN ENVIRONMENTAL ASSESSMENT OR AUDIT (THE SCOPE
OF WHICH SHALL BE DETERMINED IN THE REASONABLE DISCRETION OF ADMINISTRATIVE
AGENT AND/OR REQUISITE LENDERS, AS APPLICABLE) AND TAKE ANY SAMPLES OF SOIL,
GROUNDWATER OR OTHER WATER, AIR, OR BUILDING MATERIALS OR ANY OTHER INVASIVE
TESTING REASONABLY REQUESTED BY ADMINISTRATIVE AGENT AND PROMPTLY DELIVER THE
RESULTS OF ANY SUCH ASSESSMENT, AUDIT, SAMPLING OR OTHER TESTING; PROVIDED,
HOWEVER, IF SUCH RESULTS ARE NOT DELIVERED TO ADMINISTRATIVE AGENT WITHIN A
REASONABLE PERIOD OR IF ADMINISTRATIVE AGENT AND/OR REQUISITE LENDERS (WHICH
MUST INCLUDE ANY LENDER THEN ACTING AS ADMINISTRATIVE AGENT) HAVE REASON TO
BELIEVE THAT AN ENVIRONMENTAL HAZARD EXISTS ON THE PROPERTY THAT, IN THE SOLE
JUDGMENT OF ADMINISTRATIVE AGENT AND/OR REQUISITE LENDERS, AS APPLICABLE,
ENDANGERS ANY TENANT OR OTHER OCCUPANT OF THE PROPERTY OR THEIR GUESTS OR THE
GENERAL PUBLIC OR MAY MATERIALLY AND ADVERSELY AFFECT THE VALUE OF THE PROPERTY,
UPON REASONABLE NOTICE TO INDEMNITOR, ADMINISTRATIVE AGENT (ON ITS OWN BEHALF OR
ON BEHALF OF REQUISITE LENDERS) AND ANY OTHER PERSON DESIGNATED BY
ADMINISTRATIVE AGENT, INCLUDING BUT NOT LIMITED TO ANY RECEIVER, ANY
REPRESENTATIVE OF A GOVERNMENTAL ENTITY, AND ANY ENVIRONMENTAL CONSULTANT, SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENTER UPON THE PROPERTY AT ALL
REASONABLE TIMES TO ASSESS ANY AND ALL ASPECTS OF THE ENVIRONMENTAL CONDITION OF
THE PROPERTY AND ITS USE, INCLUDING BUT NOT LIMITED TO CONDUCTING ANY
ENVIRONMENTAL ASSESSMENT OR AUDIT (THE SCOPE OF WHICH SHALL BE DETERMINED IN THE
REASONABLE DISCRETION OF ADMINISTRATIVE AGENT AND/OR REQUISITE LENDERS, AS
APPLICABLE) AND TAKING SAMPLES OF SOIL, GROUNDWATER OR OTHER WATER, AIR, OR
BUILDING MATERIALS, AND REASONABLY CONDUCTING OTHER INVASIVE TESTING. 
INDEMNITOR SHALL COOPERATE WITH AND PROVIDE ADMINISTRATIVE AGENT AND ANY SUCH
PERSON DESIGNATED BY ADMINISTRATIVE AGENT WITH ACCESS TO THE PROPERTY. 
NOTWITHSTANDING THE FOREGOING, NO SUCH ENTRY SHALL BE MADE BY INDEMNIFIED
PARTIES OR ANY DESIGNATED PERSON TO THE PROPERTY SO LONG AS INDEMNITOR IS
DILIGENTLY CONDUCTING APPROPRIATE ENVIRONMENTAL ASSESSMENTS OF SUCH INDIVIDUAL
PROPERTY AND DILIGENTLY TAKING SUCH OTHER ACTIONS AS ARE NECESSARY TO CURE OR
MITIGATE ANY RELEASE OR OTHER PRESENCE OF HAZARDOUS MATERIALS, ALL AS REASONABLY
DETERMINED BY ADMINISTRATIVE AGENT.


4.                  INDEMNIFICATION.  INDEMNITOR COVENANTS AND AGREES, AT ITS
SOLE COST AND EXPENSE, TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD
INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES (DEFINED BELOW)
IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE
OF THE FOLLOWING: (A) ANY PRESENCE OF ANY HAZARDOUS SUBSTANCES IN, ON, ABOVE, OR
UNDER THE PROPERTY OR THE POWER PLANT; (B) ANY PAST OR PRESENT RELEASE OF
HAZARDOUS SUBSTANCES IN, ON, ABOVE, UNDER OR FROM THE PROPERTY OR THE POWER
PLANT; (C) ANY ACTIVITY BY INDEMNITOR, ANY AFFILIATE OF INDEMNITOR, AND ANY
TENANT OR OTHER USER OF THE PROPERTY IN CONNECTION WITH ANY USE, TREATMENT,
STORAGE, HOLDING, EXISTENCE, DISPOSITION OR OTHER RELEASE, GENERATION,
PRODUCTION, MANUFACTURING, PROCESSING, REFINING, CONTROL, MANAGEMENT, ABATEMENT,
REMOVAL, HANDLING, TRANSFER OR TRANSPORTATION TO OR FROM THE PROPERTY OR THE
POWER PLANT OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED IN, UNDER, ON OR
ABOVE THE PROPERTY OR THE POWER PLANT; (D) ANY ACTIVITY BY INDEMNITOR, ANY
AFFILIATE OF INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY OR THE
POWER PLANT IN CONNECTION WITH ANY REMEDIATION OF ANY HAZARDOUS SUBSTANCES AT
ANY

4

 

--------------------------------------------------------------------------------

 

 

time located in, under, on or above the Property or the Power Plant, whether or
not such Remediation is voluntary or pursuant to court or administrative order,
including but not limited to any removal, remedial or corrective action; (e) any
past or present non-compliance or violations of any Environmental Laws (or
permits issued pursuant to any Environmental Law) in connection with the
Property or operations thereon, including but not limited to any failure by
Indemnitor, any Affiliate of Indemnitor, and any tenant or other user of the
Property or the Power Plant to comply with any order of any governmental
authority in connection with any Environmental Laws; (f) the imposition,
recording or filing of any Environmental Lien encumbering the Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in this Agreement; (h) any past or present
injury to, destruction of or loss of natural resources in any way connected with
the Property or the Power Plant, including but not limited to costs to
investigate and assess such injury, destruction or loss; (i) any acts of
Indemnitor, any Affiliate of Indemnitor, and any tenant or other user of the
Property or the Power Plant in arranging for disposal or treatment, or arranging
with a transporter for transport for disposal or treatment, of Hazardous
Substances at any facility or incineration vessel containing such or similar
Hazardous Substances; (j) any acts of Indemnitor, any Affiliate of Indemnitor,
and any tenant or other user of the Property or the Power Plant in accepting any
Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release of any Hazardous
Substance which causes the incurrence of costs for Remediation; (k) any personal
injury, wrongful death, or property or other damage arising as a result of any
of the foregoing; (l) any misrepresentation or inaccuracy in any representation
or warranty or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement, and (m) any matters related to the
historical and recent UST-related Releases and the related litigation.


5.                  DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES 
UPON WRITTEN REQUEST BY ADMINISTRATIVE AGENT (FOR ITSELF AND/OR ON BEHALF OF ANY
OTHER INDEMNIFIED PARTIES), INDEMNITOR SHALL DEFEND SAME (IF REQUESTED BY
ADMINISTRATIVE AGENT, IN THE NAME OF ADMINISTRATIVE AGENT AND/OR ANY SUCH
INDEMNIFIED PARTIES) BY ATTORNEYS AND OTHER PROFESSIONALS APPROVED BY
ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION, AND INDEMNITOR SHALL HAVE THE
RIGHT, INDEPENDENT OF ANY REQUEST FOR DEFENSE FROM ADMINISTRATIVE AGENT OR ANY
OTHER INDEMNIFIED PARTY, TO ASSUME SUCH DEFENSE.  NOTWITHSTANDING THE FOREGOING,
ADMINISTRATIVE AGENT MAY (FOR ITSELF AND/OR ON BEHALF OF ANY OTHER INDEMNIFIED
PARTIES), IN ITS SOLE AND ABSOLUTE DISCRETION, ENGAGE ITS OWN ATTORNEYS AND
OTHER PROFESSIONALS TO DEFEND OR ASSIST ADMINISTRATIVE AGENT AND/OR SUCH
INDEMNIFIED PARTIES IF INDEMNITOR HAS FAILED TO DEFEND SUCH ACTION IN GOOD
FAITH; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL COMPROMISE THE RIGHT OF
ADMINISTRATIVE AGENT OR LENDER (OR ANY INDEMNIFIED PARTY) TO APPOINT ITS OWN
COUNSEL AT INDEMNITOR’S EXPENSE FOR ITS DEFENSE WITH RESPECT TO ANY ACTION WHICH
IN ITS REASONABLE OPINION PRESENTS A CONFLICT OR POTENTIAL CONFLICT BETWEEN
ADMINISTRATIVE AGENT OR LENDER AND INDEMNITOR THAT WOULD MAKE SUCH SEPARATE
REPRESENTATION ADVISABLE; AND, PROVIDED, FURTHER, THAT IF ADMINISTRATIVE AGENT
OR LENDER SHALL HAVE APPOINTED SEPARATE COUNSEL PURSUANT TO THE FOREGOING,
INDEMNITOR SHALL NOT BE RESPONSIBLE FOR THE EXPENSE OF ADDITIONAL SEPARATE
COUNSEL OF ANY INDEMNIFIED PARTY UNLESS IN THE REASONABLE OPINION OF
ADMINISTRATIVE AGENT OR LENDER A CONFLICT OR POTENTIAL CONFLICT EXISTS BETWEEN
SUCH INDEMNIFIED PARTY AND ADMINISTRATIVE AGENT OR LENDER.  NOTWITHSTANDING THE
FOREGOING, IN NO EVENT SHALL A COMPROMISE OR SETTLEMENT BE ENTERED WITHOUT
INDEMNITOR’S CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  UPON
DEMAND, INDEMNITOR SHALL PAY OR, IN THE SOLE AND ABSOLUTE DISCRETION OF
ADMINISTRATIVE AGENT, REIMBURSE, ADMINISTRATIVE AGENT FOR THE PAYMENT OF
REASONABLE FEES AND DISBURSEMENTS OF ATTORNEYS, ENGINEERS, ENVIRONMENTAL
CONSULTANTS, LABORATORIES AND OTHER PROFESSIONALS IN CONNECTION THEREWITH.

5

 

--------------------------------------------------------------------------------

 

 

 


6.                  DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:  THE TERM “ENVIRONMENTAL LAW” MEANS ANY
PRESENT AND FUTURE FEDERAL, STATE AND LOCAL LAWS, STATUTES, ORDINANCES, RULES
AND REGULATIONS, AS WELL AS COMMON LAW, RELATING TO PROTECTION OF HUMAN HEALTH
OR THE ENVIRONMENT, RELATING TO HAZARDOUS SUBSTANCES, OR RELATING TO LIABILITY
FOR OR COSTS OF OTHER ACTUAL OR THREATENED DANGER TO HUMAN HEALTH OR THE
ENVIRONMENT.  THE TERM “ENVIRONMENTAL LAW” INCLUDES, BUT IS NOT LIMITED TO, THE
FOLLOWING STATUTES, AS AMENDED, ANY SUCCESSOR THERETO, AND ANY REGULATIONS
PROMULGATED PURSUANT THERETO, AND ANY STATE OR LOCAL STATUTES, ORDINANCES, RULES
AND REGULATIONS ADDRESSING SIMILAR ISSUES: THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION, AND LIABILITY ACT; THE EMERGENCY PLANNING AND COMMUNITY
RIGHT-TO-KNOW ACT; THE HAZARDOUS SUBSTANCES TRANSPORTATION ACT; THE RESOURCE
CONSERVATION AND RECOVERY ACT (INCLUDING BUT NOT LIMITED TO SUBTITLE I RELATING
TO UNDERGROUND STORAGE TANKS); THE SOLID WASTE DISPOSAL ACT; THE CLEAN WATER
ACT; THE CLEAN AIR ACT; THE TOXIC SUBSTANCES CONTROL ACT; THE SAFE DRINKING
WATER ACT; THE OCCUPATIONAL SAFETY AND HEALTH ACT; THE FEDERAL WATER POLLUTION
CONTROL ACT; THE FEDERAL INSECTICIDE, FUNGICIDE AND RODENTICIDE ACT; THE
ENDANGERED SPECIES ACT; THE NATIONAL ENVIRONMENTAL POLICY ACT; AND THE RIVER AND
HARBORS APPROPRIATION ACT.  THE TERM “ENVIRONMENTAL LAW” ALSO INCLUDES, BUT IS
NOT LIMITED TO, ANY PRESENT AND FUTURE FEDERAL, STATE AND LOCAL LAWS, STATUTES
ORDINANCES, RULES AND REGULATIONS, AS WELL AS COMMON LAW REQUIRING NOTIFICATION
OR DISCLOSURE OF RELEASES OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL
CONDITION OF THE PROPERTY TO ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON, WHETHER
OR NOT IN CONNECTION WITH TRANSFER OF TITLE TO OR INTEREST IN PROPERTY; AND
IMPOSING CONDITIONS OR REQUIREMENTS IN CONNECTION WITH PERMITS OR OTHER
AUTHORIZATION FOR LAWFUL ACTIVITY.

The term “Hazardous Substances” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including but not limited to
Microbial Matter, petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables and explosives, but excluding substances of
kinds and in amounts ordinarily and customarily used or stored in similar
properties for the purposes of cleaning or other maintenance operations or
repair and otherwise in compliance with all Environmental Laws.

The term “Indemnified Parties” includes Administrative Agent, each Lender, any
Person who is or will have been involved in the origination of the Loan, any
Person in whose name the encumbrance created by the Security Instrument is or
will have been recorded, Persons who may hold or acquire or will have held a
full or partial interest in the Loan (including, but not limited to, investors
or prospective investors in the Loan, as well as, custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan for the
benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including but not limited to any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan or the Property, whether during the term of
the Loan or as a part of or following a foreclosure of the Loan and including,
but not limited to, any successors by merger, consolidation or acquisition of
all or a substantial portion of the assets and business of Administrative Agent
or any Lender).

6

 

--------------------------------------------------------------------------------

 

 

 

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), amounts paid in settlement,
foreseeable and unforeseeable consequential damages, litigation costs,
attorneys’ fees, engineers’ fees, environmental consultants’ fees, and
investigation costs (including but not limited to costs for sampling, testing
and analysis of soil, water, air, building materials, and other materials and
substances whether solid, liquid or gas), of whatever kind or nature, and
whether or not incurred in connection with any judicial or administrative
proceedings, actions, claims, suits, judgments or awards, provided, that
“Losses” shall not include any amount for which the Indemnified Parties receive
the proceeds of insurance.

The term “Microbial Matter” means fungi or bacterial matter which reproduces
through the release of spores or the splitting of cells, including, but not
limited to, mold, mildew, and viruses, whether or not such Microbial Matter is
living.

The term “Power Plant” means the power plant that serves the Property, is
located on the roof of the Improvements that comprise part of the Property, but
is not part of the Property.

The term “Release” with respect to any Hazardous Substance includes but is not
limited to any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

The term “Remediation” includes but is not limited to any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or evaluation relating to
any Hazardous Substances or to anything referred to herein.


7.                  OPERATIONS AND MAINTENANCE OR MONITORING PROGRAMS.  IF
RECOMMENDED BY THE ENVIRONMENTAL REPORT OR ANY OTHER ASSESSMENT OR AUDIT OF THE
PROPERTY PERFORMED AFTER THE DATE HEREOF AND OTHERWISE REQUIRED BY ENVIRONMENTAL
LAW, INDEMNITOR SHALL IMPLEMENT AND COMPLY WITH AN OPERATIONS AND MAINTENANCE
PROGRAM WITH RESPECT TO THE PROPERTY, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT (FOR ITSELF AND ON BEHALF OF OTHER
INDEMNIFIED PARTIES), PREPARED BY AN ENVIRONMENTAL CONSULTANT REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT (FOR ITSELF AND ON BEHALF OF OTHER
INDEMNIFIED PARTIES), WHICH PROGRAM SHALL ADDRESS ALL ASBESTOS‑CONTAINING
MATERIAL, LEAD BASED PAINT, MOLD, AND/OR OTHER APPLICABLE CONDITIONS, INCLUDING
GROUNDWATER, SOIL, OR INDOOR AIR MONITORING AS NECESSARY.  WITHOUT LIMITING THE
GENERALITY OF THE PRECEDING SENTENCE, WITH RESPECT TO SUCH OPERATIONS AND
MAINTENANCE OR MONITORING PROGRAMS, ADMINISTRATIVE AGENT (FOR ITSELF AND ON
BEHALF OF OTHER INDEMNIFIED PARTIES) MAY REQUIRE (A) PERIODIC NOTICES OR REPORTS
TO ADMINISTRATIVE AGENT (FOR ITSELF AND ON BEHALF OF OTHER INDEMNIFIED PARTIES)
IN FORM, SUBSTANCE AND AT SUCH INTERVALS AS ADMINISTRATIVE


 

7

 

--------------------------------------------------------------------------------

 

 


AGENT MAY REASONABLY SPECIFY, (B) AN AMENDMENT TO SUCH OPERATIONS AND
MAINTENANCE OR MONITORING PROGRAM TO ADDRESS CHANGING CIRCUMSTANCES, LAWS OR
OTHER MATTERS AND (C) AT INDEMNITOR’S SOLE COST AND EXPENSE, SUPPLEMENTAL
EXAMINATION OF THE PROPERTY BY CONSULTANTS SPECIFIED BY ADMINISTRATIVE AGENT
(FOR ITSELF AND ON BEHALF OF OTHER INDEMNIFIED PARTIES), THE SCOPE AND FREQUENCY
OF SUCH SUPPLEMENTAL REPORTS TO BE REASONABLY DETERMINED BY THE ADMINISTRATIVE
AGENT.  INDEMNITOR’S FAILURE TO COMPLY WITH THE FOREGOING PROVISIONS OF THIS
SECTION 7 WITHIN THIRTY (30) DAYS OF NOTICE (OR SUCH LONGER PERIOD (NOT TO
EXCEED NINETY (90) DAYS) AS IS REQUIRED TO COMPLY WITH THE FOREGOING PROVISIONS
OF THIS SECTION 7 PROVIDED THAT INDEMNITOR DILIGENTLY AND CONTINUOUSLY ATTEMPTS
TO COMPLY WITH THE SAME) FROM ADMINISTRATIVE AGENT (FOR ITSELF AND ON BEHALF OF
OTHER INDEMNIFIED PARTIES) SHALL, AT ADMINISTRATIVE AGENT’S OPTION, CONSTITUTE
AN EVENT OF DEFAULT.


8.                  UNIMPAIRED LIABILITY.  THE LIABILITY OF INDEMNITOR UNDER
THIS AGREEMENT SHALL IN NO WAY BE LIMITED OR IMPAIRED BY, AND INDEMNITOR HEREBY
CONSENTS TO AND AGREES TO BE BOUND BY, ANY AMENDMENT OR MODIFICATION OF THE
PROVISIONS OF THE NOTE, THE LOAN AGREEMENT, THE SECURITY INSTRUMENT OR ANY OTHER
LOAN DOCUMENT TO OR WITH ADMINISTRATIVE AGENT AND/OR LENDERS BY INDEMNITOR OR
ANY PERSON WHO SUCCEEDS INDEMNITOR OR ANY PERSON AS OWNER OF THE PROPERTY.  IN
ADDITION, THE LIABILITY OF INDEMNITOR UNDER THIS AGREEMENT SHALL IN NO WAY BE
LIMITED OR IMPAIRED BY (I) ANY EXTENSIONS OF TIME FOR PERFORMANCE REQUIRED BY
THE NOTE, THE LOAN AGREEMENT,  THE SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, (II) ANY SALE OR TRANSFER OF ALL OR PART OF THE PROPERTY (EXCEPT AS
PROVIDED IN SECTION 10 HEREOF), (III) EXCEPT AS PROVIDED HEREIN, ANY EXCULPATORY
PROVISION IN THE NOTE, THE LOAN AGREEMENT, THE SECURITY INSTRUMENT, OR ANY OF
THE OTHER LOAN DOCUMENTS LIMITING ADMINISTRATIVE AGENT’S RECOURSE TO THE
PROPERTY OR TO ANY OTHER SECURITY FOR THE NOTE, OR LIMITING ADMINISTRATIVE
AGENT’S RIGHTS TO A DEFICIENCY JUDGMENT AGAINST INDEMNITOR, (IV) THE ACCURACY OR
INACCURACY OF THE REPRESENTATIONS AND WARRANTIES MADE BY INDEMNITOR UNDER THE
NOTE, THE LOAN AGREEMENT, THE SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR HEREIN, (V) THE RELEASE OF INDEMNITOR OR ANY OTHER PERSON FROM
PERFORMANCE OR OBSERVANCE OF ANY OF THE AGREEMENTS, COVENANTS, TERMS OR
CONDITION CONTAINED IN ANY OF THE OTHER LOAN DOCUMENTS BY OPERATION OF LAW,
ADMINISTRATIVE AGENT’S OR ANY LENDER’S VOLUNTARY ACT, OR OTHERWISE, (VI) THE
RELEASE OR SUBSTITUTION IN WHOLE OR IN PART OF ANY SECURITY FOR THE NOTE, OR
(VII) ADMINISTRATIVE AGENT’S FAILURE TO RECORD THE SECURITY INSTRUMENT OR FILE
ANY UCC FINANCING STATEMENTS (OR ADMINISTRATIVE AGENT’S IMPROPER RECORDING OR
FILING OF ANY THEREOF) OR TO OTHERWISE PERFECT, PROTECT, SECURE OR INSURE ANY
SECURITY INTEREST OR LIEN GIVEN AS SECURITY FOR THE NOTE; AND, IN ANY SUCH CASE,
WHETHER WITH OR WITHOUT NOTICE TO INDEMNITOR AND WITH OR WITHOUT CONSIDERATION.


9.                  ENFORCEMENT.  ADMINISTRATIVE AGENT ON BEHALF OF INDEMNIFIED
PARTIES MAY, AND AT THE DIRECTION OF REQUISITE LENDERS (WHICH MUST INCLUDE THE
CONSENT OF ANY LENDER THEN ACTING AS ADMINISTRATIVE AGENT) SHALL, ENFORCE THE
OBLIGATIONS OF INDEMNITOR WITHOUT FIRST RESORTING TO OR EXHAUSTING ANY SECURITY
OR COLLATERAL OR WITHOUT FIRST HAVING RECOURSE TO THE NOTE, THE LOAN AGREEMENT,
THE SECURITY INSTRUMENT, OR ANY OTHER LOAN DOCUMENTS OR ANY OF THE PROPERTY,
THROUGH FORECLOSURE PROCEEDINGS OR OTHERWISE, PROVIDED, HOWEVER, THAT NOTHING
HEREIN SHALL INHIBIT OR PREVENT ADMINISTRATIVE AGENT FROM SUING ON THE NOTE,
FORECLOSING, OR EXERCISING ANY POWER OF SALE UNDER, THE SECURITY INSTRUMENT, OR
EXERCISING ANY OTHER RIGHTS AND REMEDIES THEREUNDER.  THIS AGREEMENT IS NOT
COLLATERAL OR SECURITY FOR THE DEBT OF INDEMNITOR PURSUANT TO THE LOAN, UNLESS
ADMINISTRATIVE AGENT EXPRESSLY ELECTS IN WRITING TO MAKE THIS AGREEMENT
ADDITIONAL COLLATERAL OR SECURITY FOR THE DEBT OF INDEMNITOR PURSUANT TO THE
LOAN, WHICH ADMINISTRATIVE AGENT (ON BEHALF OF LENDERS) IS ENTITLED TO DO IN ITS
SOLE AND ABSOLUTE DISCRETION AND SHALL DO AT THE DIRECTION OF REQUISITE LENDERS
(WHICH MUST INCLUDE THE CONSENT OF ANY LENDER THEN ACTING AS ADMINISTRATIVE
AGENT).  NOTWITHSTANDING ANY PROVISION OF THE LOAN AGREEMENT,

8

 

--------------------------------------------------------------------------------

 

 

(a) the obligations pursuant to this Agreement are exceptions to any
non-recourse or exculpation provision of the Loan Agreement; (b) Indemnitor is
fully and personally liable for such obligations; and (c) such liability is not
limited to the original or amortized principal balance of the Loan or the value
of the Property.


10.              SURVIVAL.  THE OBLIGATIONS AND LIABILITIES OF INDEMNITOR UNDER
THIS AGREEMENT SHALL FULLY SURVIVE INDEFINITELY NOTWITHSTANDING ANY TERMINATION,
SATISFACTION, ASSIGNMENT, ENTRY OF A JUDGMENT OF FORECLOSURE, EXERCISE OF ANY
POWER OF SALE, OR DELIVERY OF A DEED IN LIEU OF FORECLOSURE OF THE SECURITY
INSTRUMENT.  NOTWITHSTANDING THE FOREGOING, THE INDEMNIFICATION OBLIGATIONS OF
INDEMNITOR HEREUNDER SHALL TERMINATE TWO (2) YEARS AFTER THE LATER OF (A) THE
FULL AND INDEFEASIBLE PAYMENT OF THE DEBT, OR (B) THE DATE ON WHICH INDEMNITEE
(OR ITS NOMINEE OR DESIGNEE) OR A PURCHASER AT A FORECLOSURE SALE ACTUALLY TAKES
TITLE TO THE PROPERTY, WHETHER THROUGH A FORECLOSURE SALE, A DEED-IN-LIEU
THEREOF OR OTHERWISE PURSUANT TO AN EXERCISE OF REMEDIES UNDER THE LOAN
DOCUMENTS; PROVIDED THAT AT THE TIME OF SUCH EVENT SET FORTH IN CLAUSE (A) OR
(B) ABOVE, AS THE CASE MAY BE, INDEMNITOR FURNISHES, AT INDEMNITOR’S SOLE COST
AND EXPENSE, TO ADMINISTRATIVE AGENT AN UPDATED PHASE I ENVIRONMENTAL REPORT
WITH RESPECT TO THE PROPERTY IN FORM AND SUBSTANCE, AND FROM AN ENVIRONMENTAL
CONSULTANT REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT; PROVIDED, FURTHER 
THAT INDEMNITOR SHALL REMAIN LIABLE TO THE EXTENT OTHERWISE PROVIDED HEREUNDER
IN RESPECT OF ANY HAZARDOUS SUBSTANCES LOCATED ON THE PROPERTY OR OTHER
VIOLATION OF ENVIRONMENTAL LAW OR REMEDIATION REQUIRED AT THE PROPERTY AS
REFLECTED IN SUCH UPDATED PHASE I ENVIRONMENTAL REPORT; AND PROVIDED, FURTHER 
HOWEVER, THAT THE INDEMNIFICATION OBLIGATIONS OF INDEMNITOR UNDER THIS AGREEMENT
SHALL NONETHELESS SURVIVE AS TO ANY CLAIMS, ACTIONS, LITIGATION, OR OTHER
PROCEEDINGS THAT ARE THEN PENDING OR SUBJECT TO FURTHER APPEAL AS OF THE SECOND
(2ND) ANNIVERSARY OF SUCH REPAYMENT IN FULL OR TAKING OF TITLE.     
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, INDEMNITOR SHALL NOT
BE DEEMED LIABLE AND SHALL NOT BE REQUIRED TO INDEMNIFY ANY INDEMNIFIED PARTY
FOR ANY MATTER HEREUNDER TO THE EXTENT THE SAME ARISES FROM (A) HAZARDOUS
SUBSTANCES THAT ARE FIRST INTRODUCED TO OR AT THE PROPERTY, OR OTHER LIABILITIES
ARISING FROM ANY ACTS, EVENTS OR CIRCUMSTANCES THAT OCCUR, FOLLOWING THE DATE ON
WHICH ADMINISTRATIVE AGENT, LENDER OR A PERSON THAT IS NOT AN AFFILIATE OF
BORROWER OR GUARANTOR ACQUIRES TITLE TO THE PROPERTY, WHETHER THROUGH
FORECLOSURE, PRIVATE POWER OF SALE OR THE DELIVERY OF A DEED-IN-LIEU OF
FORECLOSURE, EXCEPT WITH RESPECT TO ACTS TAKEN BY INDEMNITOR OR ANY AFFILIATE OF
THE FOREGOING OR ANY OF THEIR RESPECTIVE AGENTS OR CONTRACTORS PRIOR TO, ON OR
AFTER SUCH DATE OR (B) THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD OF ANY
INDEMNIFIED PARTY OR ANY AFFILIATE THEREOF.  FURTHERMORE, EXCEPT AS EXPRESSLY
LIMITED BY THIS PARAGRAPH, SUCH INDEMNIFICATION OBLIGATIONS SHALL IN NO WAY BE
IMPAIRED BY ANY EXERCISE OF ANY INDEMNIFIED PARTY’S RIGHTS AND REMEDIES PURSUANT
HERETO, INCLUDING, BUT NOT LIMITED TO, FORECLOSURE, ACCEPTANCE OF A DEED-IN-LIEU
OF FORECLOSURE, ANY EXERCISE OF ANY RIGHTS UNDER THE NOTE OR MORTGAGE OR ANY ACT
OR OMISSION THAT MIGHT OTHERWISE BE CONSTRUED AS A RELEASE OR DISCHARGE OF
INDEMNITOR FROM ITS OBLIGATIONS PURSUANT THERETO.


11.              INTEREST.  ANY AMOUNTS PAYABLE TO ANY INDEMNIFIED PARTIES UNDER
THIS AGREEMENT SHALL BECOME IMMEDIATELY DUE AND PAYABLE ON DEMAND AND, IF NOT
PAID WITHIN FIVE (5) DAYS OF SUCH DEMAND THEREFOR, SHALL BEAR INTEREST AT THE
DEFAULT RATE.


12.              WAIVERS.  (A)  INDEMNITOR HEREBY WAIVES (I) ANY RIGHT OR CLAIM
OF RIGHT TO CAUSE A MARSHALING OF INDEMNITOR’S ASSETS OR TO CAUSE ADMINISTRATIVE
AGENT, LENDERS, OR OTHER INDEMNIFIED PARTIES TO PROCEED AGAINST ANY OF THE
SECURITY FOR THE LOAN BEFORE PROCEEDING UNDER THIS AGREEMENT AGAINST INDEMNITOR;
(II) AND RELINQUISHES ALL RIGHTS AND REMEDIES ACCORDED BY APPLICABLE LAW TO
INDEMNITORS OR GUARANTORS, EXCEPT ANY RIGHTS OF SUBROGATION WHICH INDEMNITOR MAY
HAVE, PROVIDED THAT

9

 

--------------------------------------------------------------------------------

 

 

the indemnity provided for hereunder shall neither be contingent upon the
existence of any such rights of subrogation nor subject to any claims or
defenses whatsoever which may be asserted in connection with the enforcement or
attempted enforcement of such subrogation rights including, without limitation,
any claim that such subrogation rights were abrogated by any acts of
Administrative Agent, any Lender, or other Indemnified Parties; (iii) the right
to assert a counterclaim, other than a mandatory or compulsory counterclaim, in
any action or proceeding brought against or by Administrative Agent, any Lender,
or other Indemnified Parties; (iv) notice of acceptance hereof and of any action
taken or omitted in reliance hereon; (v) presentment for payment, demand of
payment, protest or notice of nonpayment or failure to perform or observe, or
other proof, or notice or demand; and (vi) all homestead exemption rights
against the obligations hereunder and the benefits of any statutes of
limitations or repose.  Notwithstanding anything to the contrary contained
herein, Indemnitor hereby agrees to postpone the exercise of any rights of
subrogation with respect to any collateral securing the Loan until the Loan
shall have been paid in full.


(B)               INDEMNITOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM,
WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE
LOAN EVIDENCED BY THE NOTE, THE APPLICATION FOR THE LOAN EVIDENCED BY THE NOTE,
THE SECURITY INSTRUMENT, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS
OR OMISSIONS OF ANY INDEMNIFIED PARTIES IN CONNECTION THEREWITH.


13.              SUBROGATION.  INDEMNITOR SHALL TAKE ANY AND ALL REASONABLE
ACTIONS, INCLUDING INSTITUTION OF LEGAL ACTION AGAINST THIRD PARTIES, NECESSARY
OR APPROPRIATE TO OBTAIN REIMBURSEMENT, PAYMENT OR COMPENSATION FROM SUCH
PERSONS RESPONSIBLE FOR THE FUTURE RELEASE OF ANY HAZARDOUS SUBSTANCES AT, IN,
ON, UNDER OR NEAR THE PROPERTY OR OTHERWISE OBLIGATED BY LAW TO BEAR THE COST. 
INDEMNIFIED PARTIES SHALL BE AND HEREBY ARE SUBROGATED TO ALL OF INDEMNITOR’S
RIGHTS NOW OR HEREAFTER IN SUCH CLAIMS.


14.              INDEMNITOR’S REPRESENTATIONS AND WARRANTIES.  INDEMNITOR
REPRESENTS AND WARRANTS THAT:


(A)                IT HAS THE FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER
THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER; THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY INDEMNITOR HAS BEEN DULY AND VALIDLY
AUTHORIZED; AND ALL REQUISITE ACTION HAS BEEN TAKEN BY INDEMNITOR TO MAKE THIS
AGREEMENT VALID AND BINDING UPON INDEMNITOR, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS;


(B)               ITS EXECUTION OF, AND COMPLIANCE WITH, THIS AGREEMENT IS IN
THE ORDINARY COURSE OF BUSINESS OF INDEMNITOR AND WILL NOT RESULT IN THE BREACH
OF ANY TERM OR PROVISION OF THE CHARTER, BYLAWS, PARTNERSHIP OR TRUST AGREEMENT,
OR OTHER GOVERNING INSTRUMENT OF INDEMNITOR;


(C)                ITS EXECUTION OF, AND COMPLIANCE WITH, THIS AGREEMENT WILL
NOT RESULT IN THE BREACH OF ANY TERM OR PROVISION OF, OR CONFLICT WITH OR
CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE ACCELERATION OF ANY OBLIGATION
UNDER, ANY AGREEMENT, INDENTURE OR LOAN OR CREDIT AGREEMENT OR OTHER INSTRUMENT
TO WHICH INDEMNITOR OR THE PROPERTY IS SUBJECT, OR RESULT IN THE VIOLATION OF
ANY LAW, RULE, REGULATION, ORDER,

10

 

--------------------------------------------------------------------------------

 

 

judgment or decree to which Indemnitor or the Property is subject, in each case
except as would not be reasonably likely to have a Material Adverse Effect;


(D)               TO THE BEST OF INDEMNITOR’S KNOWLEDGE, THERE IS NO ACTION,
SUIT, PROCEEDING OR INVESTIGATION PENDING OR THREATENED IN WRITING AGAINST IT
WHICH, EITHER IN ANY ONE INSTANCE OR IN THE AGGREGATE, MAY RESULT IN ANY
MATERIAL ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, FINANCIAL CONDITION,
PROPERTIES OR ASSETS OF INDEMNITOR, OR IN ANY MATERIAL IMPAIRMENT OF THE RIGHT
OR ABILITY OF INDEMNITOR TO CARRY ON ITS BUSINESS SUBSTANTIALLY AS NOW
CONDUCTED, OR IN ANY MATERIAL LIABILITY ON THE PART OF INDEMNITOR, OR WHICH
WOULD DRAW INTO QUESTION THE VALIDITY OF THIS AGREEMENT OR OF ANY ACTION TAKEN
OR TO BE TAKEN IN CONNECTION WITH THE OBLIGATIONS OF INDEMNITOR CONTEMPLATED
HEREIN, OR WHICH WOULD BE LIKELY TO IMPAIR MATERIALLY THE ABILITY OF INDEMNITOR
TO PERFORM UNDER THE TERMS OF THIS AGREEMENT;


(E)                IT DOES NOT BELIEVE, NOR DOES IT HAVE ANY REASON OR CAUSE TO
BELIEVE, THAT IT CANNOT PERFORM EACH AND EVERY COVENANT CONTAINED IN THIS
AGREEMENT;


(F)                TO THE BEST OF INDEMNITOR’S KNOWLEDGE, NO APPROVAL,
AUTHORIZATION, ORDER, LICENSE OR CONSENT OF, OR REGISTRATION OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR OTHER PERSON, AND NO APPROVAL, AUTHORIZATION OR
CONSENT OF ANY OTHER PARTY IS REQUIRED IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT; AND


(G)               THIS AGREEMENT CONSTITUTES A VALID, LEGAL AND BINDING
OBLIGATION OF INDEMNITOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THE TERMS
HEREOF, SUBJECT TO BANKRUPTCY, INSOLVENCY AND OTHER CREDITOR RIGHTS OF GENERAL
APPLICABILITY AND GENERAL EQUITY PRINCIPLES.


15.              NO WAIVER.  NO DELAY BY ANY INDEMNIFIED PARTY IN EXERCISING ANY
RIGHT, POWER OR PRIVILEGE UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER OF ANY
SUCH PRIVILEGE, POWER OR RIGHT.


16.              NOTICE OF LEGAL ACTIONS.  EACH PARTY HERETO SHALL, WITHIN FIVE
(5) BUSINESS DAYS OF RECEIPT THEREOF, GIVE WRITTEN NOTICE TO THE OTHER PARTY
HERETO OF (I) ANY NOTICE, ADVICE OR OTHER COMMUNICATION FROM ANY GOVERNMENTAL
ENTITY OR ANY SOURCE WHATSOEVER WITH RESPECT TO HAZARDOUS SUBSTANCES ON, FROM OR
AFFECTING THE PROPERTY OR THE POWER PLANT FIRST OCCURRING AFTER THE DATE HEREOF,
AND (II) ANY LEGAL ACTION FIRST BROUGHT AGAINST SUCH PARTY OR RELATED TO THE
PROPERTY OR THE POWER PLANT AFTER THE DATE HEREOF, WITH RESPECT TO WHICH
INDEMNITOR MAY HAVE LIABILITY UNDER THIS AGREEMENT.  SUCH NOTICE SHALL COMPLY
WITH THE PROVISIONS OF SECTION 20  HEREOF. 


17.              EXAMINATION OF BOOKS AND RECORDS.  INDEMNIFIED PARTIES AND
THEIR ACCOUNTANTS SHALL HAVE THE RIGHT TO EXAMINE THE RECORDS, BOOKS, MANAGEMENT
AND OTHER PAPERS OF INDEMNITOR WHICH REFLECT UPON ITS FINANCIAL CONDITION, AT
THE PROPERTY OR AT THE OFFICE REGULARLY MAINTAINED BY INDEMNITOR WHERE THE BOOKS
AND RECORDS ARE LOCATED.  INDEMNIFIED PARTIES AND THEIR ACCOUNTANTS SHALL HAVE
THE RIGHT TO MAKE COPIES AND EXTRACTS FROM THE FOREGOING RECORDS AND OTHER
PAPERS.  IN ADDITION, AT REASONABLE TIMES AND UPON REASONABLE NOTICE,
INDEMNIFIED PARTIES AND THEIR ACCOUNTANTS SHALL HAVE THE RIGHT TO EXAMINE AND
AUDIT THE BOOKS AND RECORDS OF INDEMNITOR PERTAINING TO THE INCOME, EXPENSES AND
OPERATION OF THE PROPERTY DURING REASONABLE BUSINESS HOURS AT THE OFFICE OF
INDEMNITOR WHERE THE BOOKS AND RECORDS ARE LOCATED.  NOTWITHSTANDING THE
FOREGOING, INDEMNIFIED PARTIES SHALL HAVE NO RIGHT TO INSPECT THE BOOKS AND
RECORDS, OR OTHERWISE TAKE ACTION, WITH RESPECT TO THE GUARANTOR PURSUANT TO
THIS SECTION 17 FOR SUCH TIME THAT GUARANTOR IS A PUBLICLY TRADED COMPANY.


 

11

 

--------------------------------------------------------------------------------

 

 


 


18.              NOTICES.  ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS HEREUNDER
SHALL BE MADE IN ACCORDANCE WITH ARTICLE XIV OF THE LOAN AGREEMENT.


19.              DUPLICATE ORIGINALS; COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF DUPLICATE ORIGINALS AND EACH DUPLICATE ORIGINAL SHALL
BE DEEMED TO BE AN ORIGINAL.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH COUNTERPARTS SHALL BE DEEMED AN ORIGINAL INSTRUMENT
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT.  THE FAILURE OF
ANY PARTY HERETO TO EXECUTE THIS AGREEMENT, OR ANY COUNTERPART HEREOF, SHALL NOT
RELIEVE THE OTHER SIGNATORIES FROM THEIR OBLIGATIONS HEREUNDER.


20.              NO ORAL CHANGE.  THIS AGREEMENT, AND ANY PROVISIONS HEREOF, MAY
NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED, DISCHARGED OR TERMINATED
ORALLY OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF INDEMNITOR OR ANY
INDEMNIFIED PARTY, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION, AMENDMENT, WAIVER, EXTENSION,
CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


21.              HEADINGS, ETC.  THE HEADINGS AND CAPTIONS OF VARIOUS PARAGRAPHS
OF THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE
CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE
PROVISIONS HEREOF.


22.              NUMBER AND GENDER/SUCCESSORS AND ASSIGNS.  ALL PRONOUNS AND ANY
VARIATIONS THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE, NEUTER,
SINGULAR OR PLURAL AS THE IDENTITY OF THE PERSON OR PERSONS REFERRED TO MAY
REQUIRE.  WITHOUT LIMITING THE EFFECT OF SPECIFIC REFERENCES IN ANY PROVISION OF
THIS AGREEMENT, THE TERM “INDEMNITOR” SHALL BE DEEMED TO REFER TO EACH AND EVERY
PERSON COMPRISING AN INDEMNITOR FROM TIME TO TIME, AS THE SENSE OF A PARTICULAR
PROVISION MAY REQUIRE, AND TO INCLUDE THE HEIRS, EXECUTORS, ADMINISTRATORS,
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF INDEMNITOR, ALL OF WHOM SHALL
BE BOUND BY THE PROVISIONS OF THIS AGREEMENT, PROVIDED THAT NO OBLIGATION OF
INDEMNITOR MAY BE ASSIGNED EXCEPT WITH THE WRITTEN CONSENT OF ADMINISTRATIVE
AGENT.  EACH REFERENCE HEREIN TO ADMINISTRATIVE AGENT AND LENDERS SHALL BE
DEEMED TO INCLUDE THEIR SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO
THE BENEFIT OF INDEMNIFIED PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
FOREVER.


23.              RELEASE OF LIABILITY.  ANY ONE OR MORE PARTIES LIABLE UPON OR
IN RESPECT OF THIS AGREEMENT MAY BE RELEASED WITHOUT AFFECTING THE LIABILITY OF
ANY PARTY NOT SO RELEASED.


24.              RIGHTS CUMULATIVE.  THE RIGHTS AND REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH ADMINISTRATIVE
AGENT HAS UNDER THE NOTE, THE SECURITY INSTRUMENT, THE LOAN AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR WOULD OTHERWISE HAVE AT LAW OR IN EQUITY.


25.              INAPPLICABLE PROVISIONS.  IF ANY TERM, CONDITION OR COVENANT OF
THIS AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT, THIS AGREEMENT SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


26.              GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE AND APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.

12

 

--------------------------------------------------------------------------------

 

 

 


27.              MISCELLANEOUS.  (A)  WHEREVER PURSUANT TO THIS AGREEMENT (I)
ADMINISTRATIVE AGENT EXERCISES ANY RIGHT GIVEN TO IT APPROVE OR DISAPPROVE, (II)
ANY ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO ADMINISTRATIVE AGENT, OR (III)
ANY OTHER DECISION OR DETERMINATION IS TO BE MADE BY ADMINISTRATIVE AGENT, THE
DECISION OF ADMINISTRATIVE AGENT TO APPROVE OR DISAPPROVE, ALL DECISIONS THAT
ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY AND ALL OTHER
DECISIONS AND DETERMINATIONS MADE BY ADMINISTRATIVE AGENT, SHALL BE IN THE SOLE
AND ABSOLUTE DISCRETION OF ADMINISTRATIVE AGENT AND SHALL BE FINAL AND
CONCLUSIVE, EXCEPT AS MAY BE OTHERWISE EXPRESSLY AND SPECIFICALLY PROVIDED
HEREIN.


(B)               WHEREVER PURSUANT TO THIS AGREEMENT IT IS PROVIDED THAT
INDEMNITOR PAY ANY COSTS AND EXPENSES, SUCH COSTS AND EXPENSES SHALL INCLUDE,
BUT NOT BE LIMITED TO, REASONABLE OUT-OF-POCKET LEGAL FEES AND DISBURSEMENTS OF
ADMINISTRATIVE AGENT.


(C)                JOINT AND SEVERAL LIABILITY.  IF INDEMNITOR CONSISTS OF MORE
THAN ONE PERSON OR PARTY, THE OBLIGATIONS AND LIABILITIES OF EACH SUCH PERSON OR
PARTY HEREUNDER SHALL BE JOINT AND SEVERAL.


 

[NO FURTHER TEXT ON THIS PAGE]

13

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

INDEMNITOR:

ALEXANDER’S OF KINGS, LLC, a Delaware
limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

KINGS PARKING, LLC, a Delaware limited
liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

ALEXANDER’S KINGS PLAZA, LLC, a
Delaware limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

ALEXANDER’S, INC., a Delaware corporation

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

USActive 23005955.6                                                     

--------------------------------------------------------------------------------

 